                                                                                                                                          AT-138/EJ-125
ATTORNEY OR PARTY WITHOUT ATTORNEY:                              STATE BAR NO.:                                         FOR COURT USE ONLY
NAME:  Michael J. Gomez (SBN251571; Gerrick M. Warrington (SBN 294890)
FIRM NAME: FRANDZEL ROBINS BLOOM & CSATO, L.C.
STREET ADDRESS: 1000 Wilshire Boulevard, Nineteenth Floor
CITY: Los Angeles                                STATE: CA     ZIP CODE: 90017-2427
TELEPHONE NO.: (323) 852-1000                   FAX NO.: (323) 651-2577
E-MAIL ADDRESS: mgomez@frandzel, gwarrington@frandzel.com

ATTORNEY FOR (name): Wells Fargo Equipment Finance, Inc.

UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
  STREET ADDRESS:       501 I Street
 MAILING ADDRESS:       501 I Street
CITY AND ZIP CODE:      Sacramento, CA 95814
     BRANCH NAME:       Sacramento
     PLAINTIFF WELLS          FARGO EQUIPMENT FINANCE, INC.
 DEFENDANT VIRK             SYSTEMS, INC., et al.
      APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION                                               CASE NUMBER:
              ENFORCEMENT OF JUDGMENT                            ATTACHMENT (Third Person)               2:20-cv-00143-TLN-DB
                  Judgment Debtor                                    Third Person
                                                        ORDER TO APPEAR FOR EXAMINATION
1. TO (name): LAKHWINDER SINGH VIRK
2. YOU ARE ORDERED TO APPEAR personally before this court, or before a referee appointed by the court, to
   a.      furnish information to aid in enforcement of a money judgment against you.
   b.      answer concerning property of the judgment debtor in your possession or control or concerning a debt you owe the
           judgment debtor.
   c.      answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant
           that is subject to attachment.
 Date: 10/08/2021                                 Time: 09:30 am              Dept. or Div.: 8th Floor      Rm.: 27
 Address of court                  is shown above          is:
3. This order may be served by a sheriff, marshal, registered process server, or the following specially appointed person (name):

Date:       06/18/2021
                                                                                                                   JUDGE


                            This order must be served not less than 10 days before the date set for the examination.
                                                  IMPORTANT NOTICES ON REVERSE
                                         APPLICATION FOR ORDER TO APPEAR FOR EXAMINATION
4.       Original judgment creditor              Assignee of record              Plaintiff who has a right to attach order
   applies for an order requiring (name):
   to appear and furnish information to aid in enforcement of the money judgment or to answer concerning property or debt.
5. The person to be examined is
   a.        the judgment debtor.
   b.        a third person (1) who has possession or control of property belonging to the judgment debtor or the defendant or (2) who
             owes the judgment debtor or the defendant more than $250. An affidavit supporting this application under Code of Civil
             Procedure section 491.110 or 708.120 is attached.
6. The person to be examined resides or has a place of business in this county or within 150 miles of the place of examination.
7.       This court is not the court in which the money judgment is entered or (attachment only) the court that issued the writ of
         attachment. An affidavit supporting an application under Code of Civil Procedure section 491.150 or 708.160 is attached.
8.           The judgment debtor has been examined within the past 120 days. An affidavit showing good cause for another examination
             is attached.
I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
Date: June 14, 2021

Gerrick M. Warrington                                                               /s/ Gerrick M. Warrington
                                 (TYPE OR PRINT NAME)                                                    (SIGNATURE OF DECLARANT)
                                                                     (Continued on reverse)                                                            Page 1 of 2

Form Adopted for Mandatory Use                             APPLICATION AND ORDER FOR                                                       Code of Civil Procedure,
                                                                                                                             §§ 491.110, 708.110, 708.120, 708.170
Judicial Council of California
AT-138/EJ-125 [Rev. January 1, 2017]
                                                          APPEARANCE AND EXAMINATION                                                            www.courts.ca.gov
                                                         (Attachment—Enforcement of Judgment)
                                                                                                                                American LegalNet, Inc.
                                                                                                                                www.FormsWorkFlow.com
                                                                                                                     AT-138/EJ-125
                             Information for Judgment Creditor Regarding Service
  If you want to be able to ask the court to enforce the order on the judgment debtor or any third party, you
  must have a copy of the order personally served on the judgment debtor by a sheriff, marshal, registered
  process server, or the person appointed in item 3 of the order at least 10 calendar days before the date of
  the hearing, and have a proof of service filed with the court.
                                           IMPORTANT NOTICES ABOUT THE ORDER

                    APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)
  NOTICE TO JUDGMENT DEBTOR If you fail to appear at the time and place specified in this order,
 you may be subject to arrest and punishment for contempt of court, and the court may make an
 order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
 proceeding.


                         APPEARANCE OF A THIRD PERSON (ENFORCEMENT OF JUDGMENT)
 (1) NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order,
 you may be subject to arrest and punishment for contempt of court, and the court may make an
 order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
 proceeding.
 (2) NOTICE TO JUDGMENT DEBTOR The person in whose favor the judgment was entered in this
 action claims that the person to be examined under this order has possession or control of property
 that is yours or owes you a debt. This property or debt is as follows (describe the property or debt):




 If you claim that all or any portion of this property or debt is exempt from enforcement of the money
 judgment, you must file your exemption claim in writing with the court and have a copy personally
 served on the judgment creditor not later than three days before the date set for the examination.
 You must appear at the time and place set for the examination to establish your claim of exemption
 or your exemption may be waived.

                                       APPEARANCE OF A THIRD PERSON (ATTACHMENT)
 NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court, and the court may make an order
 requiring you to pay the reasonable attorney fees incurred by the plaintiff in this proceeding.

                                       APPEARANCE OF A CORPORATION, PARTNERSHIP,
                                        ASSOCIATION, TRUST, OR OTHER ORGANIZATION
 It is your duty to designate one or more of the following to appear and be examined: officers,
 directors, managing agents, or other persons who are familiar with your property and debts.


                Request for Accommodations. Assistive listening systems, computer-assisted real-time captioning, or sign
                language interpreter services are available if you ask at least 5 days before your hearing. Contact the clerk’s
                office for Request for Accommodation (form MC-410). (Civil Code, § 54.8.)
AT-138/EJ-125 [Rev. January 1, 2017]
                                                  APPLICATION AND ORDER FOR                                                       Page 2 of 2

                                                 APPEARANCE AND EXAMINATION
                                                (Attachment—Enforcement of Judgment)
                                                                                                             American LegalNet, Inc.
                                                                                                             www.FormsWorkFlow.com
